DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-18 recite the “use” of the foodstuff according to claim1, however, such claims are indefinite as they do not recite active method steps to for how the foodstuff is used. Therefore, it is not clear how the foodstuff is used as the claims merely recite the “use” of without setting forth any active steps. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 12-18 are directed towards a use of the foodstuff. The use of something is not a statutory class of invention, such as a product, method, or apparatus. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (US 2010/0303990 A1; Dec. 2, 2010).
Regarding claim 1, Brooks discloses a foodstuff having a fibrous structure comprising at least one plant constituent of aquatic origin that is microalgae and at least one other plant constituent ([0009]-[0023], see Examples).
Brooks further teaches that the microalgae constituent is present in the foodstuff in an amount of 9.5%, 10.29%, 40.52%, and 42.32% by weight (See Tables 47-50), thus falling within the claimed range of at least 5% by weight of the foodstuff. 
Regarding claims 2-3, Brooks further teaches that the microalgae constituent can be an extract ([0094], [0150], [0155], [0163], [0193], [0195]) of Chlorella sorokiniana ([0097]).
Regarding claim 4, as stated above, Brooks teaches that the microalgae constituent is present in the foodstuff in an amount of 9.5%, 10.29%, 40.52%, and 42.32% by weight (See Tables 47-50), thus falling within the claimed range of between 5 and 90% by weight of the foodstuff. 

Regarding claims 5-6, Brooks further teaches that the at least one other plant constituent can be a gelling plant constituent, such as a gelling plant polysaccharide (e.g. methylcellulose) (See Examples, Tables 47-50).
Regarding claim 7, Brooks further teaches that the at least one other plant constituent can be a vegetable oil (e.g. canola oil) (See Examples, Tables 47-50).
Regarding claim 8, Brooks further teaches that the at least one other plant constituent can be gluten (e.g. wheat gluten) (See Examples, Tables 47-50).
Regarding claim 10, as stated above with respect to claim 2, Brooks teaches that the microalgae constituent can be an extract ([0094], [0150], [0155], [0163], [0193], [0195]) that consists of oils.
Regarding claim 11, Brooks discloses the foodstuff as described above with respect to claim 1, and further teaches that the foodstuff can be obtained by comminution ([0018]).
However, the examiner notes the limitations presented in the present claim are product by process limitations. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claims 12-18, applicant has presented intended use limitations in the present claims as they recite the use of the foodstuff of claim 1.
The examiner notes that such limitations are merely intended uses. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Brooks discloses the same foodstuff as presently claimed, it is clear that the foodstuff of Brooks would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.
	Further, the examiner notes that Brooks teaches that the foodstuff as described above with respect to claim 1 can be used as a meat substitute ([0009]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2010/0303990 A1; Dec. 2, 2010) as applied to claim 1 above.
Regarding claim 9, Brooks discloses the foodstuff as described above with respect to claim 1, and further teaches that macroalgae is known in the art to be used in foodstuffs ([0006], [0200]).
While Brooks fails to specifically teach that macroalgae is the at least one other plant constituent, it would have been obvious to one of ordinary skill in the art to have the at least one other constituent comprise macroalgae as Brooks teaches that it is known in the art to be a nutritional supplement in foodstuffs and therefore, depending on the desired nutrition of the foodstuff being made, would have been obvious to add to the foodstuff containing microalgae to provide a foodstuff having both micro and macroalgae.
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

	 


Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.